IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Veniamin Y. Kolosov,                          :   CASES CONSOLIDATED
                 Appellant                    :
                                              :
               v.                             :
                                              :
Commonwealth of Pennsylvania,                 :
Department of Transportation,                 :   Nos. 1324 C.D. 2021, 1325 C.D. 2021
Bureau of Driver Licensing                    :   Submitted: August 12, 2022



BEFORE:        HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                           FILED: November 30, 2022


               Veniamin Y. Kolosov (Licensee) appeals from the November 1, 2021
orders of the Court of Common Pleas of Centre County (trial court) that dismissed
Licensee’s statutory appeals1 from a 12-month driver’s license suspension and a 12-
month       commercial    driving    privilege    disqualification2     imposed     by    the
Commonwealth of Pennsylvania, Department of Transportation, Bureau of Driver

        1
         This matter involves appeals from two lower court docket numbers, a 12-month driver’s
license suspension docketed at CP-49-CV-983-2021 and a 12-month commercial driving privilege
disqualification docketed at CP-49-CV-984-2021. As both the license suspension and the
commercial driving privilege disqualification arose from the same set of facts, this Court
consolidated the matters by order dated March 24, 2022, and exited March 25, 2022.
        2
         75 Pa. C.S. § 1613 (relating to implied consent requirements for commercial motor
vehicle drivers).
Licensing (DOT), pursuant to what is commonly known as the Vehicle Code’s
Implied Consent Law, 75 Pa. C.S. § 1547(b) (Implied Consent Law), as a result of
Licensee’s refusal to submit to chemical testing upon his arrest for driving under the
influence of alcohol or a controlled substance (DUI).3 Upon review, we affirm.
               At approximately 4:00 a.m. on February 18, 2021, Pennsylvania State
Police Trooper Cody Doran was on patrol and returning to the police barracks when
he pulled into a large, snow-covered parking lot in Benner Township, Centre
County. See Notes of Testimony 10/29/2021 (N.T.) at 6-8 & 16-17; Reproduced
Record (R.R.) at 10a-12a & 20a-21a. The parking lot was approximately 30 yards
wide with trucks parked on either side and a drivable area in the middle. See N.T.
at 16-17; R.R. at 20a-21a. In this parking lot, Trooper Doran observed a large black
Ford pickup truck performing donuts in the snow. See N.T. at 7 & 16-17; R.R. at
11a & 20a-21a. Trooper Doran viewed this as an unsafe activity as he felt the truck
could possibly hit one of the parked trucks. See N.T. at 18; R.R. at 22a.
               Trooper Doran pulled his patrol vehicle up to the Ford pickup, which
had parked in a parking stall. See N.T. at 8 & 18; R.R. at 12a & 22a. As Trooper
Doran approached, Licensee got out of the driver’s side of the Ford pickup. See N.T.
at 8; R.R. at 12a. Trooper Doran asked Licensee to come over to the driver’s side
of the patrol vehicle so that he could have a word with Licensee about the donuts,
and Licensee complied. See N.T. at 8 & 18; R.R. at 12a & 22a. Upon Licensee’s
approach, Trooper Doran immediately observed that his eyes were glassy and
bloodshot and that his speech was slurred. See N.T. at 8; R.R. at 12a. Trooper Doran
exited the vehicle and asked Licensee whether he had been drinking. See id.
Licensee denied drinking. See id. However, while speaking to Licensee, Trooper

      3
          75 Pa. C.S. § 3802.

                                          2
Doran could smell a strong odor of alcohol emanating from Licensee’s breath. See
id. Trooper Doran made these observations while standing two feet from Licensee.
See N.T. at 19; R.R. at 23a.
                Based on his observations, Trooper Doran requested that Licensee
participate in certain field sobriety tests. See N.T. at 8; R.R. at 12a. Licensee agreed
and exhibited signs of intoxication during the field testing.4 See id. Trooper Doran
also attempted to administer a preliminary breath test (PBT) to Licensee, but
Licensee would not provide an adequate breath sample for the PBT machine to
properly register a reading. See N.T. at 10; R.R. at 14a.
                Following the field sobriety testing and failed PBT, based on his
experience and training, Trooper Doran concluded that Licensee was under the
influence of alcohol. See N.T. at 11; R.R. at 15a. He placed Licensee under arrest
for DUI, requested that Licensee submit to a blood draw, and transported Licensee
to a local hospital. See N.T. at 11-12; R.R. at 15a-16a. Once at the hospital, Trooper
Doran read Licensee the warnings contained in the DOT’s Form DL-26B Chemical
Testing Warnings5 in their entirety. See N.T. at 12-13; R.R. at 16a-17a. After

       4
         Trooper Doran conducted three field sobriety tests: the horizontal gaze nystagmus test,
during which Licensee exhibited six signs of intoxication; the walk-and-turn test, during which
Licensee exhibited one indicator of intoxication; and the one-leg stand test, during which Licensee
exhibited no signs of intoxication. See N.T. at 9-10; R.R. at 13a-14a.
       5
           The DL-26B Form’s blood testing warnings read as follows:

                It is my duty to as a police officer to inform you of the following:

                1. You are under arrest for driving under the influence of alcohol or
                a controlled substance in violation of Section 3802 of the Vehicle
                Code.

                2. I am requesting that you submit to a chemical test of blood.



                                                  3
Trooper Doran read the warnings, Licensee confirmed that he understood the
warnings and verbally refused to submit to testing. See N.T. at 13-14; R.R. at 17a-
18a.
               Thereafter, DOT notified Licensee that, as a result of his refusal to
submit to chemical testing, his driving privilege would be suspended and his
commercial driving privilege disqualified for a period of 12 months. Licensee
appealed both the suspension and the disqualification. The trial court conducted a
hearing on October 29, 2021, and dismissed the appeals by order dated November
1, 2021.6 Licensee timely appealed to this Court.




               3. If you refuse to submit to the blood test, your operating privilege
               will be suspended for at least 12 months. If you previously refused
               a chemical test or were previously convicted of driving under the
               influence, your operating privilege will be suspended for up to 18
               months. If your operating privilege is suspended for refusing
               chemical testing, you will have to pay a restoration fee of up to
               $2,000 in order to have your operating privilege restored.

               4. You have no right to speak with an attorney or anyone else before
               deciding whether to submit to testing. If you request to speak with
               an attorney or anyone else after being provided these warnings or
               you remain silent when asked to submit to a blood test, you will have
               refused the test.

The parties stipulated to the contents of the DL-26B Form and that Licensee was fully appraised
of his rights. See N.T. at 13; R.R. at 17a. The DL-26B Forms were entered into evidence without
objection before the trial court as part of two separate evidence packets – one evidence packet
pertaining to the license suspension case and a second evidence packet pertaining to the
commercial driver’s license disqualification case. See N.T. at 15; R.R. at 19a.
       6
         The trial court orally dismissed the appeals on the record at the end of the October 29,
2021 hearing. See N.T. at 22; R.R. at 26a. The trial court signed written orders denying Licensee’s
statutory appeals on October 29, 2021, but those orders were not filed until November 1, 2021.
See R.R. at 29a-30a.

                                                 4
              Licensee raises one claim on appeal before this Court:7 that the trial
court erred by determining that Trooper Doran had reasonable grounds to request
that Licensee submit to chemical testing. See Licensee’s Brief at 2 & 5-8. Licensee
argues that Trooper Doran’s observations of the operation of Licensee’s vehicle,
Licensee’s glassy/bloodshot eyes and slurred speech, and Licensee’s performance
during the field sobriety tests were insufficient evidence of intoxication to allow
Trooper Doran to request that Licensee submit to chemical testing. See id. at 5-8.
Licensee is not entitled to relief.
              Initially, we note:

              To sustain a license suspension under [the Implied
              Consent Law], DOT has the burden of establishing that (1)
              the licensee was arrested for drunken driving by a police
              officer having reasonable grounds to believe that the
              licensee was driving while under the influence, (2) the
              licensee was requested to submit to a chemical test, (3) the
              licensee refused to do so and (4) the licensee was warned
              that refusal would result in a license suspension. Once
              DOT meets this burden, the burden shifts to the licensee
              to establish that he or she either was not capable of making
              a knowing and conscious refusal or was physically unable
              to take the test.

Giannopoulos v. Dep’t of Transp., Bureau of Driver Licensing, 82 A.3d 1092, 1094
(Pa. Cmwlth. 2013) (quoting Wright v. Dep’t of Transp., Bureau of Driver Licensing,
788 A.2d 443, 445 (Pa. Cmwlth. 2001)). In the instant matter, no dispute exists as
to three of these elements: Trooper Doran requested that Licensee submit to
chemical testing, Trooper Doran warned Licensee – through the reading of the DL-

       7
         “Our standard of review in a license suspension case is to determine whether the factual
findings of the trial court are supported by competent evidence and whether the trial court
committed an error of law or an abuse of discretion.” Negovan v. Dep’t of Transp., Bureau of
Driver Licensing, 172 A.3d 733, 735 n.4 (Pa. Cmwlth. 2017).
                                               5
26B Form – that his refusal to submit to chemical testing would result in a license
suspension, and Licensee clearly refused to submit to the requested testing. Licensee
challenges only the trial court’s determination that Trooper Doran had reasonable
grounds to believe that Licensee was driving while under the influence of alcohol at
the time he arrested Licensee for DUI.
             “The question of whether an officer had reasonable grounds to arrest a
licensee is a question of law fully reviewable by this court on a case-by-case basis.”
Yencha v. Dep’t of Transp., Bureau of Driver Licensing, 187 A.3d 1038, 1044 (Pa.
Cmwlth. 2018). In assessing whether DOT has met its burden of proving reasonable
grounds to believe that a licensee drove while intoxicated, this Court considers the
totality of the circumstances to determine, as a matter of law, whether a person in
the position of the arresting officer could have reasonably reached this conclusion.
See Yencha, 187 A.3d at 1044. As this Court has explained,

             [a]n officer has reasonable grounds to believe an
             individual was operating a motor vehicle under the
             influence of alcohol if a reasonable person in the position
             of the police officer, viewing the facts and circumstances
             as they appeared to the officer at the time, could conclude
             that the driver drove his car while under the influence of
             alcohol. The test for determining if reasonable grounds
             exist is not very demanding. An officer may acquire
             reasonable grounds to believe that a licensee was driving
             under the influence of alcohol at any time during the
             course of interaction between the officer and the licensee.

Kachurak v. Dep’t of Transp., Bureau of Driver Licensing, 913 A.2d 982, 985 (Pa.
Cmwlth. 2006) (internal citations and quotation marks omitted) (emphasis in
original); see also Yencha, 187 A.3d at 1044. Further,



                                          6
            [t]he standard of reasonable grounds to support a license
            suspension does not rise to the level of probable cause
            required for a criminal prosecution. A driver’s guilt or
            innocence of a criminal offense is not at issue in the license
            suspension proceedings. It is axiomatic that the legality of
            a driver’s underlying DUI arrest is irrelevant for purposes
            of a license suspension proceeding for refusal to submit to
            chemical testing.

Kachurak, 913 A.2d at 985-86 (internal citations omitted); see also Yencha, 187
A.3d at 1044 (“The test for whether a police officer has reasonable grounds to
believe that a licensee drove while intoxicated is not demanding; it requires even
less proof than what is necessary to establish probable cause for a criminal
prosecution.”). Moreover,

            [a]n arresting officer need not prove that he was correct in
            his belief that the licensee was operating the vehicle while
            under the influence. Even if later evidence proves the
            officer’s belief to be erroneous, this will not render the
            reasonable grounds void. Further, an officer need not
            witness the licensee operating a vehicle to place him under
            arrest for driving under the influence. Additionally, an
            officer’s reasonable belief that the licensee was driving
            while under the influence will justify a request to submit
            to chemical testing if one reasonable interpretation of the
            circumstances as they appeared at the time supports the
            officer’s belief. Further, courts appropriately defer to an
            investigating officer’s experience and observations where
            reasonable grounds exist to support the officer’s belief
            based on the totality of the circumstances.

Yencha, 187 A.3d at 1044-45 (internal quotation marks citations omitted); see also
Dep’t of Transp., Bureau of Traffic Safety v. Dreisbach, 363 A.2d 870, 872 (Pa.
Cmwlth. 1976) (“The only valid inquiry on this issue at the de novo hearing is
whether, viewing the facts and circumstances as they appeared at the time, a
                                          7
reasonable person in the position of the police officer could have concluded that the
motorist was operating the vehicle and under the influence of intoxicating liquor.”
(footnote omitted)). Thus, “[a]t trial, the only relevant factual defense would be a
showing that the motorist’s behavior was not, in fact, as the officer testified. It would
then be for the trial court to resolve issues of credibility.” Dreisbach, 363 A.2d at
872.
             Here, Trooper Doran testified that he observed what he considered to
be unsafe driving and so stopped his vehicle to discuss the matter with Licensee.
Upon approaching Licensee, Trooper Doran immediately observed signs of
intoxication, to wit: glassy and bloodshot eyes, slurred speech, and a strong odor of
alcohol on the breath. Trooper Doran then conducted multiple field sobriety tests,
some of which yielded indicators of intoxication in Licensee. Additionally, Trooper
Doran testified that Licensee failed to provide an adequate breath sample for the
PBT. As the trial court noted, “[i]t was the[se] observations[], along with his training
and experience, that [led] Trooper Doran to believe [Licensee] was intoxicated and
incapable of safe driving.” Trial Court 1925(a) Opinion dated March 2, 2022 (Trial
Court Opinion) at 3; R.R. at 34a. Based on these observations by Trooper Doran,
the trial court concluded as follows:

             The [trial c]ourt believes the unsafe driving, bloodshot
             eyes, slurred speech, indicators on certain of the field
             sobriety tests, uncooperative conduct with respect to the
             breathalyzer, and strong odor of alcohol, viewed in
             totality, provided reasonable grounds for Trooper Doran
             to believe [Licensee] was operating his truck while under
             the influence.

Trial Court Opinion at 3-4; R.R. at 34a-35a.


                                           8
             We agree with the trial court.      Trooper Doran’s observations, as
described above, provided reasonable grounds for Trooper Doran to believe that
Licensee was operating his vehicle under the influence of alcohol and to arrest
Licensee based on that suspicion. See Yencha; Kachurak; Dreisbach. Licensee’s
arrest for suspected DUI then warranted Trooper Doran’s request that Licensee
submit to chemical testing pursuant to the Implied Consent Law, which request
Trooper Doran accordingly made and Licensee refused, despite having been warned
of the consequences of such a refusal. See 75 Pa. C.S. § 1547(b). Accordingly, DOT
met each element of its burden of proving its case, and the trial court appropriately
denied Licensee’s statutory appeals.
             For these reasons, we find no error in the trial court’s dismissal of
Licensee’s statutory appeals challenging his driver’s license suspension and
commercial driver’s license disqualification. Accordingly, we affirm.



                                       __________________________________
                                       CHRISTINE FIZZANO CANNON, Judge




                                         9
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Veniamin Y. Kolosov,                 :   CASES CONSOLIDATED
                 Appellant           :
                                     :
           v.                        :
                                     :
Commonwealth of Pennsylvania,        :
Department of Transportation,        :   Nos. 1324 C.D. 2021, 1325 C.D. 2021
Bureau of Driver Licensing           :



                                ORDER


           AND NOW, this 30th day of November, 2022, the November 1, 2021
orders of the Court of Common Pleas of Centre County are AFFIRMED.




                                  __________________________________
                                  CHRISTINE FIZZANO CANNON, Judge